ALD-166                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1158
                                       ___________

                             CHARLES AARON BROOKS,
                                           Appellant

                                             v.

                            WARDEN ALLENWOOD FCI
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-19-cv-00302)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 29, 2021
          Before: MCKEE, GREENAWAY, Jr., and BIBAS, Circuit Judges

                              (Opinion filed June 25, 2021)
                                      _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Charles Aaron Brooks appeals from the District Court’s dismissal of his habeas

petition filed under 28 U.S.C. § 2241. We will affirm.

       In 1996, a jury in the Eastern District of Pennsylvania found Brooks guilty of

conspiracy to commit armed robbery (18 U.S.C. § 371), and several counts each of armed

bank robbery (18 U.S.C. § 2113(d)) and using and carrying a firearm during a crime of

violence (18 U.S.C. § 924(c)). See United States v. Brooks, E.D. Pa. Civ. No. 95-cr-

00564. Brooks was sentenced to 45 years of imprisonment on the § 924(c) counts,

consecutive to a term of 262 months on the remaining counts. We affirmed in 1998.

Brooks’s post-conviction history is extensive. As relevant here, in 2001, Brooks filed a

motion to vacate under 28 U.S.C. § 2255. The sentencing court denied relief, and we

denied his request for a certificate of appealability in 2002. Since then, Brooks has made

numerous attempts to pursue a second or successive § 2255 motion.1 We denied his most

recent application in C.A. No. 20-3095.

       Meanwhile, in February 2019, Brooks filed his § 2241 habeas petition in the

Middle District of Pennsylvania, the district of his confinement at the Federal

Correctional Complex-Allenwood. He asserted four grounds: (1) actual innocence of his

firearms convictions under Bailey v. United States, 516 U.S. 137 (1995), because the

Government failed to show that he used, carried, or brandished a firearm for purposes of


1
  In 2019, we granted Brooks’s application under 28 U.S.C. §§ 2244(b)(3) and 2255(h)
for leave to file a second or successive § 2255 motion raising a vagueness challenge to
his § 924(c) convictions (C.A. No. 16-2352). Ultimately, the sentencing court denied
                                              2
§ 924(c)(1); (2) the Government’s failure to demonstrate an essential element of bank

robbery, namely, that the banks he robbed had deposits insured by the Federal Deposit

Insurance Corporation (FDIC); (3) the Government’s submission of false evidence of the

banks’ FDIC insured status; and (4) a Confrontation Clause violation under Bruton v.

United States, 391 U.S. 123 (1968), concerning the confession of a non-testifying co-

defendant. Brooks sought relief including reversal or vacation of the judgment, dismissal

of the indictment, a new trial, or acquittal. The Government filed a response, arguing that

the District Court lacked § 2241 habeas jurisdiction because Brooks’s § 2255 remedy had

not been rendered “inadequate or ineffective” to trigger § 2255’s savings clause,

§ 2255(e).

       The District Court dismissed Brooks’s § 2241 habeas petition for lack of

jurisdiction because a § 2255 motion in the sentencing court was the appropriate vehicle

to raise his challenges to his conviction. Further, the District Court determined that

Brooks failed to show that § 2255 provided an inadequate or ineffective remedy to allow

for consideration of his claims under § 2241. Brooks filed a motion for reconsideration

and raised additional claims that he was denied the right to cross-examine a co-

conspirator, that a superseding indictment was not signed by the grand jury, and that the

sentencing court should have granted a downward departure due to his mental illness.

The District Court considered and denied relief on the motion for reconsideration.


relief, and we denied a certificate of appealability in 2020 (C.A. No. 20-1494).
                                              3
       Brooks appeals. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). The

parties were notified that the appeal would be submitted for possible dismissal under

28 U.S.C. § 1915(e)(2)(B) and for possible summary action under Third Circuit LAR

27.4 and I.O.P. 10.6. Brooks has filed several documents in support of his appeal, which

we have considered in rendering our decision.2 We exercise plenary review over the

District Court’s legal conclusions and apply a clearly erroneous standard to any factual

findings. Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam).

       A habeas corpus petition under § 2241 “shall not be entertained” unless a § 2255

motion would be “inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255(e). “A § 2255 motion is inadequate or ineffective only where the

petitioner demonstrates that some limitation of scope or procedure would prevent a

§ 2255 proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.” Cradle, 290 F.3d at 538. This exception is narrow and applies in rare

circumstances. See In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997); see also Bruce

v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).

       Brooks has not shown that such a circumstance exists here. As the District Court

stated, Brooks’s claims have been previously raised or could have been previously raised

on direct appeal or in his initial § 2255 motion. Brooks has not shown a limitation of


2
 Among Brooks’s filings is a request for a certificate of appealability, which we deny as
unnecessary. Federal prisoners do not need a certificate to appeal from the denial of a
§ 2241 petition. See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 177 (3d Cir. 2017).
                                            4
scope or procedure to satisfy the terms of § 2255(e). That he already unsuccessfully

pursued § 2255 relief does not now render the remedy inadequate or ineffective to allow

him to proceed under § 2241. See Cradle, 290 F.3d at 538 (“It is the inefficacy of the

[§ 2255] remedy, not the personal inability to use it, that is determinative.”).

       Because Brooks’s § 2241 habeas petition failed to satisfy § 2255(e)’s safety valve

provision, the District Court lacked jurisdiction to consider it, and dismissal of the § 2241

petition was appropriate. See Robinson v. Johnson, 313 F.3d 128, 139-40 (3d Cir.

2002).3 We discern no error in the District Court’s denial of Brooks’s motion for

reconsideration; Brooks did not satisfy the requirements for such a motion. See Max’s

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Thus, no substantial

question is presented by this appeal, and we will affirm the District Court’s orders. See

Third Circuit LAR 27.4; I.O.P. 10.6.




3
  To the extent that Brooks’s argument in support of his appeal attempts to raise new
claims, including claims based on the First Step Act of 2018 and amendments to the
United States Sentencing Guidelines, we will not consider those new claims here. See In
re Reliant Energy Channelview LP, 594 F.3d 200, 209 (3d Cir. 2010) (explaining that the
Court will “not consider new claims for the first time on appeal”) (citation omitted).
                                             5